Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #015


FROM: CLERK OF SUPREME COURT OF LOUISIANA


The Opinions handed down on the 15th day of March, 2016, are as follows:


BY GUIDRY, J.:


2015-O -1691      IN RE: JUSTICE OF THE PEACE LEROY J. LAICHE, JR., SECOND JUS TICE
                  COURT, PARISH OF ASCENSION, STATE OF LOUISIANA
                  (Judiciary Commission)

                  Accordingly, for the reasons stated herein, it is ordered,
                  adjudged, and decreed that respondent, Justice of the Peace Leroy
                  J. Laiche, Jr., Second Justice of the Peace Court, Par ish of
                  Ascension, State of Louisiana, be, and is hereby, removed from
                  office, and that his office be, and is hereby, declared to be
                  vacant.    Further, the respondent is ordered pursuant to La.
                  Sup.Ct. Rule XXIII, § 26 to refrain from qualifying as a
                  candidate for judicial office for five years and until certified
                  by this court as eligible to become a candidate for judicial
                  office. Finally, we cast the respondent with $14,243.80 in costs
                  incurred in the investigation and prosecution of his case.
                  REMOVAL FROM JUDICIAL OFFICE ORDERED.

                  WEIMER, J., dissents and assigns reasons.
                  HUGHES, J., dissents for the reasons assigned by Weimer, J.
03/15/16

                          SUPREME COURT OF LOUISIANA

                                       NO. 2015-O-1691

           IN RE: JUSTICE OF THE PEACE LEROY J. LAICHE, JR.,
             SECOND JUSTICE COURT, PARISH OF ASCENSION,
                          STATE OF LOUISIANA

                     JUDICIARY COMMISSION OF LOUISIANA

GUIDRY, Justice

         This matter comes before us on the recommendation of the Judiciary

Commission of Louisiana (the “Commission”) that respondent, Justice of the Peace

Leroy J. Laiche, Jr., Second Justice of the Peace Court, Parish of Ascension, State

of Louisiana, be removed from office and be ordered to reimburse the Commission

the costs incurred in the investigation and prosecution of this matter. The

Commission conducted an investigatory hearing, made findings of fact and of law,

and determined that respondent violated Canons 1, 2A, 2B, 3A(1), 3A(3), 3A(4),

3A(7), 3B(1) and 3B(2) of the Code of Judicial Conduct, concluding that Justice of

the Peace Laiche’s misconduct constituted egregious legal errors sufficient to rise

to the level of judicial misconduct for which a judge should be removed from

office under Article V, Section 25(C) of the Louisiana Constitution. 1 After



1   The relevant Canons provide in pertinent part:

Canon 1. An independent and honorable judiciary is indispensable to justice in our society. A
judge should participate in establishing, maintaining, and enforcing, and shall personally
observe, high standards of conduct so that the integrity and independence of the judiciary may be
preserved.

Canon 2A. A judge shall respect and comply with the law and shall act at all times in a manner
that promotes public confidence in the integrity and impartiality of the judiciary.

Canon 2B. A judge shall not lend the prestige of judicial office to advance the private interest of
the judge or others… .

Canon 3A(1). A judge shall be faithful to the law and maintain professional competence in it.

                                                     1
thoroughly reviewing the record before us, we agree with the Commission’s

findings of facts and conclusions of law, and thus we adopt its recommendation of

discipline.

FACTS and PROCEDURAL HISTORY

       Respondent assumed his office in October 2009, and has served

continuously since that time. Respondent is an attorney and was admitted to the

practice of law in Louisiana in October 1989.2 This case arises out of respondent’s

handling of peace bond matters in two unrelated family disputes.

       The LeBlanc/Vignes Matter: Jennifer LeBlanc Vignes (now Jennifer

LeBlanc) and her ex-husband, Robert Vignes, Jr., were involved in a heated and

very unpleasant child custody case pending in East Baton Rouge Parish Family

Court. The custody situation, and especially the exchange of the parties’ minor

child, were the source of many altercations between the Vignes family and the

LeBlanc family. Following one of many such altercations, Ms. LeBlanc and her

father, Carrol LeBlanc, filed applications for peace bonds in Ascension Parish

against Robert Vignes, Jr., his parents, Eileen and Robert Vignes, Sr., and his



Canon 3A(3). A judge shall be patient, dignified, and courteous to litigants, jurors, witnesses,
lawyers, and others with whom the judge deals in an official capacity, and should require similar
conduct of lawyers, and of staff, court officials, and others subject to the judge’s direction and
control.

Canon 3A(4). A judge shall perform judicial duties without bias or prejudice.

Canon 3A(7). A judge shall dispose of all judicial matters promptly, efficiently, and fairly.

Canon 3B(1). A judge shall diligently discharge the judge’s administrative responsibilities
without bias or prejudice and maintain professional competence in judicial administration… .

Canon 3B(2). A judge shall require staff, court officials and others subject to the judge’s
direction and control to observe the standards of fidelity and diligence that apply to the judge and
to refrain from manifesting bias or prejudice in the performance of their official duties.

2 In October 2004, respondent’s license to practice law was suspended by this court for ninety
days for failing to properly supervise his non-lawyer staff and failing to ascertain the true date of
his client’s accident, resulting in the prescription of the client’s case. In re: Laiche, 04-1363 (La.
10/15/04), 885 So. 2d 524.

                                                  2
fiancée, Kacie O’Banion. 3 Over the next several years respondent issued multiple

peace bond orders and judgments against the Vigneses and Ms. O’Banion, many

without affording them a hearing or an opportunity to be heard, required them to

post multiple peace bonds or be imprisoned, and failed to timely refund peace

bonds that had expired without forfeiture.

       The Office of Special Counsel (“OSC”) received complaints in this matter

from Kathleen Wright (the sister of Mrs. Eileen Vignes), Ms. O’Banion, and Mr.

Vignes, Jr. Respondent was notified of the complaints and filed responses to each.

Thereafter, the Commission authorized an investigation of the complaints.

       The Henderson Matter: Marvin Reid Henderson, Sr. died in March 2011.

Within a week of Mr. Henderson’s death, his children, Helen Henderson Volpe and

Marvin Reid Henderson, Jr., sought peace bonds against their stepmother,

Antoinette Henderson, accusing her of inappropriate behavior following Mr.

Henderson’s death, including at his memorial service. Gina Guidry, the daughter

of Antoinette Henderson, attended the peace bond hearing as a witness for her

mother and was alarmed and disturbed by respondent’s conduct.

       In April 2011, Ms. Guidry filed a complaint against respondent with the

OSC. Respondent was notified of the complaint and filed a response. Thereafter,

the Commission authorized an investigation of the complaint.




3 In her summary of the case, the Hearing Officer noted that the underlying facts cast a negative
light on the Vignes family and their treatment of Ms. LeBlanc, and that “it would be tempting to
use the actions of the Vignes family to call into question their allegations against JP Laiche and
their overall credibility.” However, the Hearing Officer found the voluminous exhibits
introduced by the Office of Special Counsel served as the primary source of evidence, and as
such, the credibility of the testimony of Mrs. Eileen Vignes and Mr. Robert Vignes, Jr. “is less
important than the underlying facts (as supported by the exhibits).” The Commissioners agreed
with the Hearing Officer’s analysis. Our review of the record supports the Hearing Officer’s
credibility determinations and factual findings, as modified by the Commission.

                                                3
      In November 2013, following its investigation of the LeBlanc/Vignes matter

and the Henderson matter, the Commission filed a Formal Charge against

respondent. As filed, the Formal Charge contained six counts.

      Respondent filed exceptions with his answer to the Formal Charge. The

Commission granted an exception as to Count Four only, and denied respondent’s

exceptions as to all other counts. In April 2014, Count Four was amended to

remove any allegation that respondent was motivated by a desire to advance his

personal interests or the personal interests of others. The Hearing Officer

considered only Amended Count Four, as did the Commission. Accordingly, we

will do the same.

      After respondent answered the Formal Charge, a hearing officer was

appointed to conduct proceedings pursuant to Supreme Court Rule XXIII, § 29.

The Hearing Officer convened a hearing over four days in July 2014. After the

hearing, the Hearing Officer left the record open (1) to permit the parties to take

the deposition of an out-of-state witness, and (2) to allow respondent time to

produce additional evidence (which was never produced). After the hearing and

deposition, the Hearing Officer filed a report with the Commission containing

proposed findings of fact and conclusions of law.       Respondent then appeared

before the Commission in March 2015.

      At the conclusion of these proceedings, the Commission filed its

recommendation in this court on September 15, 2015. The Commission found that

respondent repeatedly abused and exceeded his judicial authority, used his office to

advance his own personal interests, demonstrated bias and prejudice, exhibited

incompetence and gross negligence in the oversight of his office, and exhibited

inappropriate judicial temperament and demeanor. In the LeBlanc/Vignes matter,

he imposed unlawful jail sentences on two individuals for failing to post peace

                                         4
bonds, issued peace bond orders and judgments that interfered with an ongoing

custody case in another parish, repeatedly extended the terms of peace bonds

beyond the maximum term allowed by law and without conducting hearings, and

failed to timely refund peace bond monies after peace bonds expired without a

forfeiture, including losing track of $2,000 of peace bond money for over two

years in his attorney trust account.           In the Henderson matter, respondent

demonstrated improper judicial temperament and demeanor, failed to properly

supervise his staff, and notarized affidavits in support of peace bond applications

when the affiants did not appear before him, swear out an oath, or sign the affidavit

in his presence. Finally, in both matters, respondent demonstrated a practice of

charging fees for peace bonds that were in excess of those authorized by law and of

double-charging fees, i.e., charging both the peace bond plaintiff and defendant the

same fees for the same services, in order to enrich himself. The Commission

further found that respondent is an experienced attorney who knew or should have

known better. For this misconduct, the Commission recommended that respondent

be removed from office and be assessed with costs.            The Commission also

recommended that the right to bring lawyer discipline proceedings against

respondent be reserved.

DISCUSSION

        This court is vested with exclusive original jurisdiction in judicial

disciplinary proceedings by La. Const. art. V, § 25(C), which provides, in pertinent

part:

        On recommendation of the judiciary commission, the supreme court
        may censure, suspend with or without salary, remove from office, or
        retire involuntarily a judge for willful misconduct relating to his
        official duty, willful and persistent failure to perform his duty,
        persistent and public conduct prejudicial to the administration of
        justice that brings the judicial office into disrepute, conduct while in
        office which would constitute a felony, or conviction of a felony.

                                           5
      This court makes determinations of fact based on the evidence in the record

and is not bound by, nor required to give any weight to, the findings and

recommendations of the Judiciary Commission. In re: Quirk, 97-1143 pp. 3-4 (La.

12/12/97), 705 So.2d 172, 176.

      In addition to the substantive grounds for disciplinary action listed in the

Louisiana Constitution, this court, in accordance with its supervisory authority

over all lower courts, has adopted the Code of Judicial Conduct. The Code of

Judicial Conduct is binding on all judges, and violations of the Canons contained

therein may serve as a basis for the disciplinary action provided for by La. Const.

art. V, § 25(C). In re: Quirk, 97-1143 at 4, 705 So.2d at 176. On the other hand,

however, it is not necessary that there be a violation of a Canon of the Code of

Judicial Conduct for there to be constitutional misconduct under Article V, Section

25(C). “If there is misconduct as defined in the Constitution, it is irrelevant that no

... ethical canon has specifically been violated.” In re: Lemoine, 96-2116 p. 2 (La.

4/4/97)(on rehearing), 692 So.2d 358, 359.

      The standard of proof in judicial discipline cases is the clear and convincing

standard. In re Johnson, 96-1866 p. 7 (La.11/25/96), 683 So.2d 1196, 1199; In re

Huckaby, 95-0041 p. 6 (La. 5/22/95), 656 So.2d 292, 296. This standard requires

the level of proof supporting the Commission’s factual findings must be more than

a mere preponderance of the evidence but less than beyond a reasonable doubt. Id.

      Many of the allegations against respondent assert that his alleged failure to

follow the law on peace bonds rose to the level of judicial misconduct. In In re:

Quirk, 97-1143 (La. 12/12/97), 705 So.2d 172, we held that “a judge may be found

to have violated La. Const. art. V, § 25 by a legal ruling or action made contrary to

clear and determined law about which there is no confusion or question as to its



                                          6
interpretation and where this legal error was egregious, made in bad faith, or made

as a pattern of practice or legal error.”

       With those precepts in mind, we entertained oral argument in this matter

pursuant to Supreme Court Rule XXIII, § 14. For the reasons set forth below, and

to reign in the length of this opinion, we hereby adopt the findings of fact and

conclusions of law made by the Commission, which, the record convinces us,

properly applied the clear and convincing standard of proof as set forth in

Huckaby, 95-0041, p. 6, 656 So.2d at 296. For the purposes of clarity, we will

discuss in turn each count of the formal charge, and then conclude with our

discussion of the appropriate sanction.

            Count One – Peace Bond Amounts, Duration, and Refunds

       Count One is related to peace bonds issued by respondent against the

defendants in the LeBlanc/Vignes matter and the Henderson matter. Count One

alleged respondent’s conduct violated Canons 1, 2A, 2B, 3(A)(1), 3(A)(7), and

3B(1) of the Code of Judicial Conduct and constituted “willful misconduct relating

to your official duty,” “willful and persistent failure to perform your duty,” and

“persistent and public conduct prejudicial to the administration of justice that

brings the judicial office into disrepute” in violation of La. Const. art. V, § 25(C).

The allegations consist of four categories: (a) instances where respondent failed to

refund money paid to him for peace bonds, after the bonds had expired without

forfeiture; 4 (b) instances where he failed to timely refund money paid to him for

peace bonds, after the bonds had expired without forfeiture; (c) instances where he

impermissibly extended the terms of peace bonds beyond the six-month maximum




4With regard to alleged instances where respondent failed to refund money paid to him for peace
bonds, after the bonds had expired without forfeiture, both the Hearing Officer and the
Commission found these allegations were not proven by clear and convincing evidence.
                                              7
term allowed by law; and (d) instances where he required defendants to post peace

bonds in excess of $1,000, the maximum allowed by law.

       We find the Commission correctly concluded the evidence was clear and

convincing that respondent failed to timely refund money paid to him for peace

bonds, after the bonds had expired without forfeiture. Respondent issued various

peace bond judgments against the defendants in the LeBlanc/Vignes matter and the

Henderson matter. These bonds expired without forfeiture, and in accordance with

La. Code Crim. P. art. 33, the peace bonds were automatically discharged at the

end of thirty days from the expiration of the period specified therein. The record

shows that in seven instances, respondent failed to timely refund the peace bond

money to the defendants or their representatives at the end of that thirty-day

period. The time ranged from a few days late to over two years late. 5

       Respondent does not seriously dispute that he failed to timely refund the

peace bond money to the defendants or their representatives after the original bond

expired. Instead, as he continues to maintain before this court, he stated that he


5Respondent failed to timely refund $1,000 to Antoinette Henderson for two $500 peace bonds.
He was required to refund the money by November 19, 2011; it was not refunded until
November 23, 2011.

       Respondent failed to timely refund $500 to Marilyn Pickard for a $500 peace bond for
Kacie O’Banion. He was required to refund the money by January 1, 2011; it was not refunded
until March 30, 2011.

       Respondent failed to timely refund a total of $3,000 to Jolene Albright for four separate
peace bonds for members of the Vignes family. Ms. Albright made the payments because
respondent extended the term of the bonds on January 20, 2011. As we discuss below, we
disagree with respondent that such “extensions” were legally permissible; nevertheless,
respondent failed to refund the money by the extended deadlines that ranged from January 25,
2012 to February 25, 2012. Respondent did not refund Ms. Albright’s money until May 11,
2012.

        Respondent failed to timely refund $2,000 to Kathleen Wright for two $1,000 peace
bonds for members of the Vignes family. He was required to refund the money by March 9,
2011; it was not refunded until May 29, 2013, well after the OSC’s investigation began, because
his office lost track of the bond and did not realize the bond remained in his trust account.
Respondent admitted that the delay of over two years in refunding Ms. Wright’s money was
excessive, although in brief to this court he denies this delay constituted a violation of his ethical
duties, he conceded as much in his testimony before the Commission. Respondent also conceded
Ms. Wright was entitled to an apology for his failure to timely refund her money.
                                                  8
failed to do so because the bond was carried over to a new peace bond judgment,

his office lost track of the bond, or it was simply a mistake.

      In his appearance before the Commission, respondent testified he has taken

remedial measures to ensure that peace bond monies are timely refunded to those

who post them when there has been no forfeiture of the peace bond. Respondent

explained that subsequent to the events at issue, he now almost always waives the

posting of a cash bond if he determines that a peace bond is necessary, and thus his

court does not have to regularly refund peace bonds. Although he asserted most

defendants abide by the conditions, respondent acknowledged this new procedure

of issuing peace bonds without the posting of a cash bond does little to deter the

peace bond defendant from violating it.

      As the Commission found, the Louisiana Code of Criminal Procedure does

not particularize when a defendant is due a refund after an automatic discharge of

his bond. Because there is not “clear and determined law” on this issue, the

Commission did not find respondent’s failure to timely refund peace bond money

was legal error rising to the level of judicial misconduct under the standard of In

re: Quirk, supra. However, La. Code Crim P. art. 33 provides that “[a] peace bond

is automatically discharged at the end of thirty days from the expiration of the

period specified therein, unless a proceeding to declare a forfeiture has been

brought within that time.” Thus, under a common sense interpretation of La. Code

Crim. P. art. 33, and because the discharge of the bond is “automatic,” and does

not require a request for refund by the defendant, we agree with the Commission

that a judicial officer must make all reasonable efforts to refund the defendant’s

money within a reasonable period of time after expiration of the thirty-day period

noted in Article 33. Accordingly, we agree with the Commission that the refund to

Antoinette Henderson, which occurred four days after the thirty-day forfeiture

                                           9
period, occurred within a close enough proximity of the forfeiture period, but that

the refunds to Kathleen Wright (more than two years after the thirty-day forfeiture

period), Jolene Albright (anywhere from two to two and a half months after the

thirty-day forfeiture period), and Marilyn Pickard (approximately three months

after the thirty-day forfeiture period) did not occur within a reasonable period of

time.

        We next turn to the allegations in Count One that respondent impermissibly

extended the terms of peace bonds beyond the six-month maximum term allowed

by law. We find the Commission correctly concluded such extensions are not

permitted under the Code of Criminal Procedure. La. Code Crim. P. art. 30(A)

provides that a “peace bond shall be for a specified period, not to exceed six

months, ….”

        On June 4, 2010, respondent issued a peace bond judgment against Robert

Vignes, Jr. Respondent extended the peace bond judgment against Mr. Vignes, Jr.

on January 20, 2011, and again on July 25, 2011.

        On July 1, 2010, respondent issued a peace bond judgment against Kacie

O’Banion. Respondent extended the peace bond judgment against Ms. O’Banion

on January 20, 2011, and again on June 25, 2011.

        On August 6, 2010, respondent issued peace bond judgments against Eileen

Vignes and Robert Vignes, Sr. Respondent extended the peace bond judgments

against Mr. and Mrs. Vignes on January 20, 2011, and against on July 11, 2011.

        Respondent does not seriously dispute that he extended the terms of these

peace bonds. He argues here, as he did below, that he was merely responding to

Jennifer LeBlanc and Carrol LeBlanc’s “application to extend peace bond[s]” as

against these defendants. Furthermore, he asserted it was his understanding of the

law that peace bonds, as orders of protection, could be modified. Respondent

                                         10
testified it was his intent for the previously posted bonds to be carried over to the

new judgment of peace bond and no additional cash was required.

      In his appearance before the Commission, respondent testified he no longer

extends peace bonds beyond a term of six months unless he first has a hearing.

Respondent testified he has changed this procedure because he determined that

extending the terms of peace bonds without a hearing “was inappropriate or lacked

… checks and measures to ensure that the parties had an opportunity to refute any

additional facts in those cases.”

      We agree with the Commission that respondent’s repeated extensions of the

terms of peace bonds beyond the six-month maximum term allowed by law

constituted a pattern of legal error. Respondent contends the extension or

modification of peace bonds is permissible under La. Rev. Stat. 46:2136, relative

to Protective Orders, and La. Code Crim. P. art. 31. La. Rev. Stat. 46:2136(F)

provides in pertinent part that “any final protective order or approved consent

agreement shall be for a fixed period of time, not to exceed eighteen months, and

may be extended by the court, after a contradictory hearing, in its discretion.” La.

Code Crim. P. art. 31 provides as follows:

             If the defendant fails to give the peace bond required under
      Articles 29 and 30, he shall be committed to jail. The defendant may
      be discharged by the committing or some other magistrate upon
      giving bond as ordered. The committing magistrate may revoke or
      modify his order for a peace bond.


      Respondent’s reliance on these provisions for his authority is misguided.

The extension provided for in La. Rev. Stat. 46:2136 applies only to protective

orders and not peace bonds. Furthermore, Article 31 does not authorize extended

peace bonds. La. Code Crim. P. art. 30 mandates that: “The peace bond shall be

for a specified period, not to exceed six months, ….” [Emphasis supplied.] Article

31 concerns a party who has been jailed for failing to post a bond, and its reference
                                         11
to modification does not supersede the mandatory limitation in Article 30 on the

duration of a peace bond. Furthermore, La. Code Crim P. art. 33 provides that “[a]

peace bond is automatically discharged at the end of thirty days from the expiration

of the period specified therein, unless a proceeding to declare a forfeiture has been

brought within that time.” Accordingly, we find no legal authority in the relevant

articles for a justice of the peace to extend the duration of a peace bond past six

months without conducting a hearing or affording the defendant his or her right to

due process.

      Thus, respondent impermissibly extended the terms of peace bonds against

defendants in the Vignes case in no less than eight instances, and such repeated

legal error is sufficient to constitute a pattern. Moreover, as the Commission

reasoned, when considered in conjunction with the numerous other legal errors

regarding peace bonds that were alleged and proven in Counts Two, Five, and

Amended Count Four infra, it is clear respondent’s legal errors with respect to

improperly extending the terms of peace bonds have been part of a larger pattern

and practice of legal error with respect to peace bonds in general.

      Next, we agree with the Commission the record shows by clear and

convincing evidence that respondent impermissibly required defendants to post

peace bonds in excess of $1,000, the maximum allowed by law. La. Code Crim. P.

art. 30(A) provides that the maximum amount of a peace bond fixed by a justice of

the peace “shall not exceed one thousand dollars.” Respondent required defendants

Eileen Vignes and Robert Vignes, Sr. to post more than $1,000 each for peace

bonds. This occurred when respondent kept money paid by Kathleen Wright (a

total of $2,000) for bonds that were set to expire on February 6, 2011. On January

20, 2011, while still holding the $2,000, respondent demanded and received



                                          12
additional peace bond payments from Mr. and Mrs. Vignes for the extended bonds

he ordered that day.

       Respondent does not seriously dispute that he exceeded the $1,000

maximum limit for peace bonds on one occasion, but describes his actions as

inadvertent and unintentional. Respondent testified that it was his intent for the

previously posted bonds to be carried over to the new judgment of peace bond and

no additional cash was required. Furthermore, there was confusion caused by the

inadvertent overlapping of two $1,000 bonds paid by Jolene Albright, a friend of

the Vignes family. As a result, respondent’s office lost track of the bond posted by

Ms. Wright and did not realize the bond remained in his trust account. The

Commission accepted respondent’s assertions, but viewed his failures in this

regard as stemming from incompetence and gross negligence in the oversight of

his office, rather than a failure on his part to faithfully enforce the law. In his

appearance before the Commission, respondent testified that in order to avoid

losing track of peace bond monies in the future, he has “created [an] escrow

account where all posted bonds and forfeited bonds are at all times to be able to

keep track of those funds.” We agree with the Commission that the record

demonstrates respondent’s incompetence and gross negligence in the oversight of

his office.

       We have previously found that a judge’s professional ineptitude and gross

negligence in the operation of her court violates the Louisiana Constitution and the

Code of Judicial Conduct. See In re: Hunter, 02-1975 (La. 8/19/02), 823 So.2d

325. Canon 3B(1) provides that a “judge shall diligently discharge the judge’s

administrative responsibilities without bias or prejudice and maintain professional

competence in judicial administration, and should cooperate with other judges and

court officials in the administration of court business.” Furthermore, Article V, §

                                         13
25(C) of the Louisiana Constitution provides that a judge may be disciplined for

her “willful and persistent failure to perform [her] duty" and for "persistent and

public conduct prejudicial to the administration of justice that brings the judicial

office into disrepute.”

                     Legal Conclusions Relating to Count One

      Based on respondent’s repeated legal error in impermissibly extending the

terms of peace bonds, we agree with the Commission there is clear and convincing

evidence respondent failed to personally observe a high standard of conduct so as

to preserve the integrity and independence of the judiciary, in violation of Canon 1;

failed to respect and comply with the law and to act in a manner that promotes

public confidence in the integrity and impartiality of the judiciary, in violation of

Canon 2A; failed to be faithful to the law and maintain professional competence in

it, in violation of Canon 3A(1); and failed to dispose of judicial matters promptly,

efficiently, and fairly, in violation of Canon 3A(7).

      Based on respondent’s failure to timely refund bond money and inadvertent

holding of bond money in excess of that permitted by law, we agree the record

demonstrates by clear and convincing evidence that respondent violated Canons 1,

2A, and 3A(7), and failed to diligently discharge his administrative responsibilities

without bias or prejudice and maintain professional competence in judicial

administration, in violation of Canon 3B(1).

      We find respondent’s faulty interpretation of the law, failure to faithfully

enforce it, incompetence and gross negligence in the administration of his office,

and general indifference to these failures has negatively affected many lives and

casts a dark shadow on the judiciary as a whole. Thus, we agree with the

Commission the OSC has proven by a clear and convincing standard that

respondent violated the Code of Judicial Conduct as set forth above, engaged in

                                          14
willful misconduct relating to his official duty, engaged in willful and persistent

failure to perform his duty, and engaged in persistent and public conduct

prejudicial to the administration of justice that brings the judicial office into

disrepute in violation of La. Const. art. V, § 25(C). 6




6 The OSC did not, however, prove that respondent’s incompetence and gross negligence with
respect to peace bonds was motivated by family, social, political, or other relationships. The
Commission likewise found the OSC did not prove respondent lent the prestige of his judicial
office to advance his private interests or the private interests of others. There was no evidence
presented that respondent’s relationships with the LeBlanc or Henderson/Volpe families
influenced his actions against the Vignes family, Ms. O’Banion, or Mrs. Henderson. Therefore,
we agree with the Commission that respondent did not violate Canon 2B.

                                                15
                  Count Two – Fees Charged in Peace Bond Matters

       In Count Two, the OSC alleged respondent charged excessive court costs

and/or filing fees for the filing of applications for peace bonds, the filing of

motions to extend the terms of previously issued peace bonds, and the posting of

money for peace bonds. Respondent did not dispute the fees he charged, but

claimed the fees were authorized to recover credit card costs, authorized by law, or

properly refunded when appropriate. The OSC asserted, and the Commission

found, that respondent could impose a maximum of $15 per peace bond

application.

       At issue, then, is whether there is a determined limit on the fees that a justice

of the peace may charge. La. Code Crim. P. art. 29(B) provides that the peace

bond applicant “shall pay as advanced court costs a fee of fifteen dollars for each

defendant summoned to a hearing.” If the peace bond is issued, the costs are paid

by the defendant, but if the defendant is discharged and no peace bond is issued,

the costs are paid by the applicant. La. Code Crim. P. art. 29(B). La. Rev. Stat.

13:2589(A) provides, in pertinent part: “Justices of the peace and constables shall

receive no fees in criminal matters or in peace bond cases, but in lieu thereof they

shall receive such salaries as are fixed by the parish governing authority and paid

by the parish, ....”7 In addition to arguing the fees he charged were authorized to

recover credit card costs, were authorized by law, or were properly refunded when

appropriate, respondent called witnesses, including his predecessor and another

7 In 2010, 2011, and 2012, the Parish of Ascension paid respondent $1,300 per month gross
income to perform his duties as a justice of the peace, including peace bond matters. Gwen
LeBlanc, the Ascension Parish Chief Financial Officer/Treasurer, testified that, in addition to this
salary the parish pays justices of the peace and constables a benefits package for medical
insurance and retirement pension. The expense to Ascension Parish in 2010 for respondent’s
benefits was $1,580.55 per month; in 2011 and 2012 it was $1,606.19 per month.
        In addition to his income from Ascension Parish, respondent, like other justices of the
peace, takes in self- generated fees from a variety of sources including weddings. According to
respondent’s Personal Financial Disclosure Statements, he collected the following amounts in
self-generated fees: $0 in 2009, $3,771.46 in 2010, and $15,360 in 2011.
                                                16
justice of the peace, who testified that it had been the practice for justices of the

peace to charge more than $15 for peace bonds. However, we believe the law is

clear that costs are capped at $15. In fact, even if it had been the custom and

practice for justices of the peace to charge more than $15, 8 the justices of the peace

training manual now explicitly states that no more than $15 can be charged for the

peace bond. In addition, respondent, in 2012, also stopped his practice of charging

more than $15 in fees.

       The record demonstrates respondent charged in excess of the $15 limit for

peace bonds. Respondent charged Helen Henderson Volpe, Marvin Reid

Henderson, Jr., and Antoinette Henderson $270 in costs for two bonds, when the

most he was allowed to charge by law was $15 for each bond or $30. Respondent

charged Carrol LeBlanc, Jennifer LeBlanc, Marilyn Pickard, and Jolene Albright a

total of $720 in costs for four bonds, when the most he was allowed to charge by

law was $15 for each bond or $60. Respondent and his secretary claimed the

complaining party receives a refund of the filing fee when peace bonds are

refunded and costs are withheld from the defendant. However, though he was

allowed additional time to produce records as he had done for other refunds,

respondent failed to produce any documentation showing Ms. Volpe, Mr.

Henderson, or Mr. LeBlanc received their refunds.

                       Legal Conclusions Relating to Count Two

       We find respondent, in charging fees not authorized by law, has committed

legal error contrary to a clear and determined law in accordance with Quirk. While

his conduct may not have been borne of bad faith or especially egregious given his


8 Although custom may show that respondent did not act in bad faith and may serve as a
mitigating factor to his behavior, it cannot be used to excuse a failure to be informed in the law,
especially for a lawyer. See In re: Elloie, 05-1499 (La. 1/19/06), 921 So. 2d 882; In re: Johnson,
08-2397 (La. 1/21/09), 1 So. 3d 425; In re: Aucoin, 99-3084 (La. 8/31/00), 767 So. 2d 30.

                                                17
reliance on his predecessor and at least one other justice of the peace, the

Commission found that, when combined with respondent’s double charging fees

(i.e., charging both the plaintiff and the defendant the same fees for the same

services), the legal error was a part of a pattern or practice of error. We agree with

the Commission’s reasoning, and conclude respondent failed to maintain

professional competence in the law in accordance with Canon 3A(1), which is only

made worse by the fact that he is a lawyer. He also failed to discharge his

administrative responsibilities diligently in a competent manner in violation of

Canon 3B(1). He instead blamed his assistant.

      Thus, we agree with the Commission that respondent violated Canons 1, 2A,

2B, 3A(1), and 3B(1) of the Code of Judicial Conduct, engaged in willful

misconduct relating to his official duty, and persistent and public conduct

prejudicial to the administration of justice that brings the judicial office into

disrepute in violation of La. Const. art. V, § 25(C) as charged.

      As the Commission found, there is substantial evidence respondent used

these fees to enrich himself in a “desire to advance [his] own personal interests” as

charged in the Formal Charge. First, respondent increased the fees charged by his

predecessors by effectively double-charging peace bond fees. Second, there is no

evidence respondent refunded the fees (as required by law) to the applicant even

when a forfeiture proceeding was initiated and ultimately successful. Third, as the

Commission noted, there can be no coincidence that respondent’s self-generated

funds increased from $0 in 2009 to $15,360 in 2011. See note 7, supra. Those

fees were, in part, generated from respondent’s overcharging and double-charging.

Respondent testified that all fees generated from peace bonds were deposited into

his operating account and were used to pay for office expenses. While that may be

true, the Commission noted, it is also true that by further subsidizing his office

                                          18
through these excessive fees, he was able to personally gain by not using other

self-generated fees for office expenses (such as fees for performing weddings,

etc.). The best evidence of his personal gain is the exponential increase in his self-

generated revenues as found in his Personal Financial Disclosure Reports.

                                    Count Three

      The Hearing Officer and the Commission determined the allegations in

Count Three were not proven by clear and convincing evidence. We find no error

in that determination.

                Count Four (As Amended) – Jail Terms, Warrants
                         & Orders Impacting Custody

      Count Four alleged respondent imposed impermissibly excessive jail terms

on peace bond defendants Kacie O’Banion and Eileen Vignes; abused his authority

to issue bench and arrest warrants; impermissibly issued orders impacting the

custody and visitation rights of a parent and others when he knew there was a

proceeding already pending in district court with jurisdiction over these issues; and

issued arrest warrants and judgments of peace bonds in areas where he had no

subject matter jurisdiction, against non-residents of Ascension Parish, for conduct

that was threatened to occur outside of Ascension Parish, without probable cause,

and caused them to be jailed for more than five days.

      The record shows that on June 10, 2010, respondent rendered a peace bond

judgment against Kacie O’Banion and ordered her to appear in his court on July 1,

2010 to post a $100 bond. On July 1, 2010, Ms. O’Banion went to court with $60

instead of $100 because, she alleged, respondent told her that $50 would suffice.

Mrs. Eileen Vignes offered to pay the difference, but respondent allegedly refused

to allow Mrs. Vignes to walk to her bank and retrieve the necessary funds. When

Ms. O’Banion could not post bond, respondent rendered another peace bond

judgment against Ms. O’Banion for six months and ordered her to post a $500
                                          19
bond.    Because Ms. O’Banion was unable to immediately pay $500 for the

increased bond judgment, respondent issued an order holding her in contempt,

issued a bench warrant for her arrest, and had her immediately taken into custody

for failing to post the bond money. Respondent sentenced Ms. O’Banion to five

days incarceration, but in his order, he directed the Ascension Parish Sheriff to

bring her back to court on July 7, 2010, which would be a total of six days.9 On

July 7, 2010, Ms. Marilyn Pickard paid respondent $500 for Ms. O’Banion’s peace

bond and respondent issued an order for her release. Ms. O’Banion testified that

she was not given her anxiety medication during her incarceration and as a result

had to be hospitalized after having suffered a “nervous breakdown.”

        On July 1, 2010, Mrs. Eileen Vignes accompanied Kacie O’Banion to

respondent’s court as a witness to a property dispute between Ms. O’Banion and

the LeBlancs. During the hearing, respondent found that Mrs. Vignes had violated

the peace bond issued on May 26, 2010, signed a Forfeiture of Bond, and ordered

the $500 posted on June 21, 2010 forfeited. Respondent also issued an arrest

warrant for Eileen Vignes for violating La. Rev. Stat. 14:79, Violation of a

Protective Order, during a child custody exchange at the police substation on June

22, 2010; issued a new Judgment of Peace Bond against Mrs. Vignes and ordered

her to post a $1,000 bond; issued an order holding Mrs. Vignes in contempt

because she could not immediately pay the $1,000; issued a bench warrant for her
9 Despite the fact that he had ordered Ms. O’Banion to serve five days in jail, respondent ordered
the Ascension Parish Sheriff to “transport the defendant” to his office on July 7, 2010 at 3:00
p.m. Respondent argued that the order “did not say to hold her,” and that it was up to the Sheriff
to release Ms. O’Banion after the fifth day. The Hearing Officer flatly rejected respondent’s
argument, calling it “ridiculous.” For its part, the Commission pointed out that “there would be
no way for the Sheriff’s Department to transport Ms. O’Banion on July 7th if she was no longer
in their custody. Thus, the direct effect of JP Laiche’s Order was that Ms. O’Banion was held in
jail for over [five] days.” See La. Code Crim. P. art. 31 (five days maximum sentence for failure
to give peace bond ordered by a justice of the peace). We agree that respondent’s order violates
the statute on its face.



                                               20
arrest for contempt; sentenced her to serve five days in the Ascension Parish

Prison; and ordered the Ascension Parish Sheriff’s Office to transport her back to

his court six days later, on July 7, 2010, to post her bond. On July 7, 2010 and

pursuant to the order of July 1, 2010, Mrs. Vignes was transported back to

respondent’s court. Respondent again issued a bench warrant and ordered Mrs.

Vignes to serve an additional five days for failure to post her peace bond. On July

13, 2010, and pursuant to respondent’s order of July 7, 2010, Mrs. Vignes was

transported back to respondent’s court. Once again, Mrs. Vignes was ordered to

serve an additional five days for failure to post her peace bond – this time by

Justice of the Peace John Hebert who filled in for respondent. On July 14, 2010,

Kathleen Wright, Mrs. Vignes’s sister, posted the peace bond. The Commission

adopted the Hearing Officer’s finding that respondent was directly responsible for

Mrs. Vignes’s lengthy incarceration.

       The record further demonstrates that respondent abused his authority by

issuing peace bond orders that impacted the custody and visitation rights of a

parent and others. Although the Vignes and LeBlanc families were embroiled in a

custody battle in East Baton Rouge Parish Family Court before Judge Annette

Lassalle, respondent nevertheless issued Peace Bond Orders and Judgments against

Mr. and Mrs. Vignes, Robert Vignes, Jr., and Kacie O’Banion that prohibited the

defendants from going near the plaintiffs and the minor child and from attending

any exchanges of the minor child at a Sheriff’s substation, all “until further Orders

of this Court and/or the 19th Judicial District Court.”10


10 The Orders of Peace Bond refer to the 19th JDC, but the custody proceedings were pending in
the East Baton Rouge Parish Family Court. In any event, during his appearance before the
Commission, respondent attempted to justify his issuance of orders that prohibited the Vigneses
and Ms. O’Banion from going near the minor child and/or attending exchanges of the minor
child by testifying that he has never “been provided with a custody judgment or anything
involving the proceedings in East Baton Rouge Parish. And the action that was taken at that
particular time when the Court issued the temporary injunctions ordering the peace [bonds] put
provisions in there that if in the event that there are judgments of East Baton Rouge Parish, those
                                                21
                Legal Conclusions Relating to Amended Count Four

       We agree with the Commission that the sentences respondent imposed upon

Ms. O’Banion (six days) and Mrs. Vignes (thirteen days) were a clear violation of

La. Code Crim. P. art. 31, which states that a defendant who has been committed

for failure to give a peace bond ordered by a justice of the peace may not be held

longer than five days. This was legal error on the part of respondent contrary to a

clear and determined law in accordance with Quirk.                  Furthermore, we find

respondent’s legal error was egregious and made in bad faith.                 Respondent’s

interpretation of the law is not supported by the express terms of the Code of

Criminal Procedure; consequently, the sentences were illegal. Ms. O’Banion

suffered severe mental problems as a result of her incarceration. She was afraid to

go back in front of respondent. We agree with the Commission that, when

considered with respondent’s previous history with the Vignes family, this conduct

shows that at some point respondent’s actions against the Vignes family became

motivated not from justice for Jennifer and Carrol LeBlanc, but from bias against

the Vignes family and their associates. Thus, in addition to being made in bad

faith, the legal errors were egregious because both Ms. O’Banion and Mrs. Vignes

were deprived of their freedom for an extensive period of time.

       We also find respondent exceeded his jurisdiction by interfering with a

custody and visitation case pending before Judge Lassalle of the East Baton Rouge

Parish Family Court. The family court had exclusive jurisdiction over the custody

and visitation issues pertaining to the minor child of Jennifer LeBlanc and Robert

Vignes, Jr. Respondent issued various peace bond orders and judgments against

Mr. and Mrs. Vignes, Kacie O’Banion, and Robert Vignes, Jr. The orders and

would supersede the orders of this Court.” The Commission did not find this argument
persuasive, nor do we, especially given that respondent is an experienced attorney who handles
mostly family and domestic cases in his private practice.

                                             22
judgments contained a condition that accomplished one of two things: prohibited

the defendants from going near the minor child or prohibited the defendants from

attending an exchange of the minor child at a sheriff’s substation.

      To the extent that respondent issued orders and judgments that prohibited the

defendants from going near the minor child, we find them to be in clear conflict

with the jurisdiction of the district court and, thus, are legally erroneous.

Respondent did not have the legal authority to prohibit members of the Vignes

family (and perhaps even Ms. O’Banion) from going near the minor child. By

doing so, respondent violated La. Code Civ. P. art. 4913(B), which provides that a

justice of the peace court “has no jurisdiction in ... [a] claim for annulment of

marriage, separation from bed and board, divorce, separation of property, or

alimony.” We find that respondent’s repeated violations of his limited authority

constitutes a pattern or practice of legal error and thus is amounts to error under the

Quirk standard.

      We agree with the Commission that, to the extent respondent issued orders

and judgments prohibiting the defendants from attending the exchange at the

Sheriff’s substation, these orders were also legally erroneous. Because changes in

custody cannot be effected without an exchange, the exchange is logically part and

parcel of the family court judge’s jurisdiction. As pointed out during the hearing,

if neither Mr. Vignes nor any of his family members could pick up the child, then

respondent was effectively interfering with Mr. Vignes’s custody over his child. In

any event, we find no justification for respondent’s entry into this matter at all –

whether it dealt with the custody or the exchange of the minor child. This is

especially true since the Kleinpeter Substation where the exchanges were to take

place is located outside of respondent’s jurisdiction in East Baton Rouge Parish.



                                          23
Accordingly, his pattern of legal error violates the Constitution under the standard

articulated in Quirk given the number of violations evident in the record.

      We agree with the Commission that, through his conduct, respondent

violated Canons 1, 2A, 3A(1), and 3A(4) of the Code of Judicial Conduct and has

engaged in willful misconduct relating to his official duty in violation of La. Const.

art. V, § 25(C), and engaged in persistent and public conduct prejudicial to the

administration of justice that brings the judicial office into disrepute in violation of

La. Const. art. V, § 25(C).

            Count Five – Extending Peace Bonds Without a Hearing;
                      Notarizing Peace Bond Applications

      In Count Five, the OSC alleged respondent impermissibly rendered

judgments of peace bonds against defendants without holding a hearing or giving

the defendants a meaningful opportunity to be heard; improperly notarized

affidavits when the affiants did not appear before him, swear out an oath, or sign

the affidavit in his presence and then improperly issued peace bond orders and set

peace bond hearings based on improperly notarized affidavits; and failed to give

proper notice of forfeiture of peace bond money to the defendant’s surety.

      We find the record demonstrates by clear and convincing evidence that

respondent issued peace bond judgments without a hearing or giving the

defendants a meaningful opportunity to be heard on five occasions. There can be

no doubt that his actions constituted legal error, as both La. Code Crim. P. arts. 28

and 29(A) make it clear that a peace bond always requires a hearing “to determine

the validity of the complaint.”

      On August 6, 2010, respondent rendered new peace bond judgments against

Eileen Vignes and Robert Vignes, Sr. without a hearing. The defendants were

served with the judgments while incarcerated and were not given the opportunity

to testify in their defense.      Respondent testified the new judgments were in
                                          24
response to a forfeiture rendered against Mr. and Mrs. Vignes and they replaced

the forfeited bond.

       On January 20, 2011, respondent issued peace bond judgments against

Eileen Vignes, Robert Vignes, Sr., Ms. O’Banion and Robert Vignes, Jr. without a

hearing. On June 25, 2011, respondent rendered a peace bond judgment against

Ms. O’Banion without a hearing. On July 11, 2011, respondent issued peace bond

judgments against Eileen Vignes and Robert Vignes, Sr. without a hearing. On

July 25, 2011, respondent issued a peace bond judgment against Robert Vignes, Jr.

without a hearing. None of the defendants was given the opportunity to be heard.

In each instance, respondent testified that it was not his intent to require a new

bond for the defendants; rather, respondent maintained that he was merely

modifying the original bond based upon his interpretation of La. Code Crim. P. art.

31 (a magistrate may “revoke or modify his order for peace bond”), and the

previous bond would be “carried over to the new judgment.”

       As we explained above, the Commission is correct that neither the plain

language of Article 31, nor the Official Revision Comments thereto, allow a

magistrate to modify a peace bond to create what is essentially a new peace bond.11

We agree with the Commission’s reasoning that such an expansive reading of

Article 31 would, in fact, create an absurdity, in that it would allow a magistrate to

extend the terms of the peace bond indefinitely and, thus, render meaningless the

six-month maximum term specified in La. Code Crim. P. art. 30. Therefore, we

find respondent committed legal error when he failed to hold a hearing prior to

entering into new peace bond judgments as specified in the five instances at issue.
11 Respondent focuses on language in the Comment to the effect that “[a]dditional flexibility is
provided by the new provision that the committing magistrate may revoke or modify his order
for a peace bond.” La. Code Crim. P. art. 31, Comment (b), Official Revision Comments –
1966. However, as we explained above, Article 31 clearly applies only to the failure of a
defendant to give a peace bond, and allows the committing magistrate to revoke or modify the
peace bond when the defendant has failed to furnish the bond. It does not allow the justice of the
peace to extend the duration of the bond without a hearing.
                                                25
       We agree with the Commission’s finding that respondent’s legal error was

egregious, made in bad faith, and made as part of a pattern or practice of legal error

under Quirk. In particular, respondent’s error was egregious because it violated

the constitutional rights of the parties to present a defense. There is no greater

expectation of our citizens then to expect that judges will protect their

constitutional rights before subjecting them to the loss of liberty. Further, the

overwhelming evidence is that respondent’s error was not borne of ignorance.

Respondent had minimal duties, yet collected fees that benefitted his office. We

also find it implausible that any reasonable justice of the peace, let alone an

attorney, would truly believe that he could forgo conducting a hearing on the basis

that he was merely extending or modifying a peace bond, yet then could also

simultaneously collect fees as if he were imposing a new peace bond. 12

       We next turn to the allegation that respondent issued two peace bond orders

based on improperly notarized affidavits by Helen Volpe and Reid Henderson. In

both cases, the affiants did not appear before him, swear out an oath, or sign the

affidavit in his presence. There is no doubt such affidavits must be notarized. La.

Code Crim. P. art 27 provides that a peace bond applicant “shall file an affidavit

charging that the defendant has threatened or is about to commit a specified breach

of the peace. The magistrate with whom the application is filed may examine

under oath the complainant and any witnesses produced.” [Emphasis added.]

       On March 17, 2011, Helen Volpe filled out a Peace Bond Offense Report

against Antoinette Henderson. The report requests the applicant provide contact

information, information on the defendant, and a detailed statement. The form

states: “The statement you are making is an Affidavit; which means this is a sworn


12 The Commission agreed with the Hearing Officer’s assessment that respondent’s argument in
this regard reflects “creative legal reasoning” in an attempt “to have it both ways.”

                                            26
statement under oath and in the presence of a Judge in a Court of Law.” Ms. Volpe

signed the form on March 17, 2011. Respondent’s signature appears immediately

after the words: “Sworn and subscribed before me on this 25 day of March, 2011.”

Respondent issued a peace bond order against Mrs. Henderson based upon this

report.

       Marvin Reid Henderson, Jr. also filled out a Peace Bond Offense Report

against Mrs. Henderson. Mr. Henderson did not date the report but it was “Sworn

and subscribed before” respondent on March 25, 2011. In his sworn statement,

respondent admitted the report was not signed in his presence. Respondent issued

a peace bond order against Mrs. Henderson based upon this report.

       Respondent denied any misconduct in connection with his notarization of

the peace bond applications.13 The Commission rejected his argument, finding his

failure to properly notarize the applications to be clear legal error. We agree with

the Commission’s determination.               Additionally, under the Quirk standard,

respondent’s legal error was made in bad faith, because, as the Hearing Officer and

the Commissioner found, respondent’s misconduct was motivated by his desire to

shortchange the work associated with properly notarizing Peace Bond Offense

Reports.     Respondent personally benefitted from these shortcuts, because he

received his justice of the peace salary and yet did not perform the requisite work.

By not doing the work he was elected to do, respondent was able to devote more

time to his personal endeavors including his law practice.

       Through his conduct, we agree with the Commission respondent has violated

Canons 1, 2A, and 3A(1) of the Code of Judicial Conduct and has engaged in

13 Respondent did not deny that he signed the reports at a different time than the applicants. As
to the purpose of his signature on the form, he argued that he was not notarizing the signature of
the applicant. Instead, he contended that by signing the report he was simply “denoting
acceptance of the application to set the matter for hearing.” As the Commission found, there is
simply no legal support for this argument.

                                               27
willful misconduct relating to his official duty in violation of La. Const. art. V, §

25(C), and engaged in persistent and public conduct prejudicial to the

administration of justice that brings the judicial office into disrepute in violation of

La. Const. art. V, § 25(C). Furthermore, we conclude respondent’s actions were

motivated by his desire to advance his personal interest in violation of Canon 2B.

      Respondent ultimately acknowledged that he committed ethical misconduct

by issuing peace bonds without a hearing and by improperly notarizing affidavits

in support of peace bond applications, and admitted that his legal errors were

egregious. In his brief to the Commission, as he does in this court, respondent

claims he has corrected his notarial practices and “insures that all applications for

peace bonds are now signed in his presence and properly notarized.”

                     Count Six – Temperament and Demeanor

      In Count Six, the OSC alleged respondent was impatient, undignified, and

discourteous toward Antoinette Henderson, Gina Guidry, and Kathleen Wright,

and allowed his staff to be impatient, undignified, and discourteous to persons

contacting his office with valid concerns about the timing of refunds of money paid

for peace bonds after the bonds expired.

      According to the record, Mrs. Henderson appeared before respondent for a

peace bond hearing on April 19, 2011, approximately one month after the tragic

and unfortunate death of her husband. Ms. Guidry, Mrs. Henderson’s daughter,

attended the hearing as a witness and recorded her observations in her complaint to

the OSC.     According to these witnesses, respondent rudely and sarcastically

commented that Mrs. Henderson was “scared” to attend the hearing without her

witnesses.   Respondent allowed only Ms. Guidry to attend the hearing; Mrs.

Henderson’s other witnesses were not heard. During the hearing, respondent made

rude and inappropriate remarks to Mrs. Henderson, including the following:

                                           28
              Your husband must be rolling over in his grave right
              now.

              You need more than psychological help. I wish I could
              do more to you. You don’t seem like you would do very
              well in jail. I just arrested someone earlier today for
              violating a peace bond.

              What do you own? Where do you work? How do you
              pay your bills? Who’s going to take care of you?


       Respondent denied making the rude remarks to Mrs. Henderson, and

claimed he was asking about her financial status simply as a mechanism of

assessing her ability to pay a peace bond. During his appearance before the

Commission, respondent continued to maintain that he acted appropriately toward

Mrs. Henderson. Nevertheless, respondent stated he was “prepared to issue a

written apology to Ms. Henderson since she felt that she was intimidated and I was

unprofessional and that I may have been offensive.”

       Count Six also alleged respondent was disrespectful and overly intrusive

toward Ms. Guidry.          During the April 19, 2011 hearing, he ordered Mrs.

Henderson to turn over a copy of Ms. Guidry’s Facebook page, despite having no

jurisdiction over Ms. Guidry. Furthermore, there was no allegation in the Peace

Bond Offense Reports that Ms. Guidry had posted anything on Facebook related to

threats to her step-siblings. The Commission found respondent’s order to Mrs.

Henderson for Ms. Guidry’s Facebook account was an example of extreme judicial

overreach on his part and demonstrated bias against Mrs. Henderson and Ms.

Guidry. Accepting the credibility determinations of the Hearing Officer and the

Commission, which heard respondent testify in person, we find the record supports

such a finding by clear and convincing evidence. 14


14 The Hearing Officer found that both Gina Guidry and Antoinette Henderson were credible
witnesses, and that their testimony relative to their treatment at the hearing as well as their
treatment by respondent’s staff was “accurate and complete.”
                                              29
       The Commission further found respondent allowed his staff to be impatient,

undignified, and discourteous to persons contacting his office about refunds of

money paid. At the end of Mrs. Henderson’s peace bond term, Mrs. Henderson

and Ms. Guidry made repeated phone calls to respondent’s office regarding the

refund of Mrs. Henderson’s $1,000 in peace bond money. Their telephone calls

were not returned. In addition, prior to receiving the refund, Mrs. Henderson went

to respondent’s office but was not allowed to see him. Respondent’s staff told

Mrs. Henderson that respondent only sees people with an appointment. When she

stated that she would sit and wait, she was told she could not wait. A member of

respondent’s staff admitted she received messages from Mrs. Henderson about her

refund but never called Mrs. Henderson back. She also admitted she was in the

office the day Mrs. Henderson visited, but did not speak with her. Another staff

member said she may have told Mrs. Henderson respondent was not available that

day.

       According to the record, in July and August 2010, Kathleen Wright paid

respondent a total of $4,060 for peace bonds for members of the Vignes family.

Respondent failed to provide Ms. Wright with any written accounting, failed to

provide her with certified notice of forfeiture, failed to return her telephone call of

December 7, 2010, and failed to respond to her letter of April 5, 2011. It was only

after Ms. Wright filed a complaint with the Commission that she received a phone

call from respondent.       According to Ms. Wright, respondent scolded and

intimidated her for complaining about him to the Commission and made

disparaging remarks about Ms. Wright’s sister, referring to what he perceived as




                                          30
her mental problems. Ms. Wright felt intimidated by respondent’s phone call and

believed it was “out of line, if not illegal.”15

       The record supports the Commission’s finding that respondent was rude,

discourteous, and undignified with Mrs. Henderson, Ms. Guidry, and Ms. Wright

in violation of the Code of Judicial Conduct including Canons 1, 2A, and 3A(3).

Further, we agree with the Commission that respondent violated Canon 3B(2)

when he allowed his staff to be impatient, undignified, and rude to Mrs. Henderson

and Ms. Guidry. Respondent engaged in willful misconduct relating to his official

duty, and engaged in persistent and public conduct prejudicial to the administration

of justice that brought the judicial office into disrepute in violation of La. Const.

art. V, § 25(C).

                        Additional Findings and Conclusions

       The Commission made additional findings and conclusions we find are

supported by the record. Having had the opportunity to question respondent and

observe his demeanor during his appearance before the Commission, the

Commission wholly agreed with and adopted the Hearing Officer’s parting

conclusions regarding respondent and his conduct:

              In addition to the troubling findings contained in this
              Hearing Officer Report, the Hearing Officer is compelled
              to note the indifference and lack of personal
              responsibility exhibited by JP Laiche during the hearing.
              His actions caused additional suffering to a widow and
              her daughter who were grieving the recent loss of a
              husband and step-father. His actions also contributed to
              the mental disturbance and breakdown of Kacie
              O’Banion in the Ascension Parish Prison over a long
              holiday weekend. His actions interfered in a custody
              case pending in another parish. His failure to keep
              accurate accounting records on the peace bond fees and

15 Ms. Wright testified via deposition, and thus did not appear before the Hearing Officer;
nevertheless, the Hearing Officer found her account to be credible, citing the fact that Ms.
Wright had “no axe to grind” because she is (or was, as of January 2013) estranged from her
sister and the Vignes family.

                                             31
              refunds and “losing track” of $2,000 sitting in an IOLTA
              account unaccounted for is most disturbing. His lack of
              empathy, concern, and rather flippant attitude about these
              events, in particular, struck the hearing officer as
              troublesome.

              Finally, in nearly every allegation (which are quite
              numerous as gauged by the lengthy Formal Charge), JP
              Laiche casts blame on everyone from his own sister and
              assistant, to the Attorney General, the Legislature, and
              the Ascension Parish Sheriff’s Office instead of himself.
              There was a notable lack of any personal responsibility
              for any of these events. In matters of law, JP Laiche’s
              faulty legal conclusions align with his conduct - as if they
              were constructed after the fact to justify his behavior.
              His testimony was likewise self-serving and contained a
              notable lack of appreciation of the consequences of his
              actions. It appears that he persistently abused his power
              and he should be held accountable for his actions.

                                  Imposition of Discipline

       Having found that respondent’s conduct violated the Code of Judicial

Conduct and Louisiana Constitution Art. V, § 25(C), we find discipline is

warranted against respondent.          The Commission recommended respondent be

removed from office. We agree with the Commission’s recommendation. As did

the Commission, we turn to the factors set forth by this court in In re: Chaisson,

549 So. 2d 259 (La. 1989). 16




16 In Chaisson, this court, citing Matter of Deming, 108 Wash.2d 82, 736 P.2d 639, 659 (1987),
set forth a non-exclusive list of factors a court may consider in imposing discipline on a judge:

                  (a) whether the misconduct is an isolated instance or evidenced
                  a pattern of conduct; (b) the nature, extent and frequency of
                  occurrence of the acts of misconduct; (c) whether the
                  misconduct occurred in or out of the courtroom; (d) whether
                  the misconduct occurred in the judge's official capacity or in
                  his private life; (e) whether the judge has acknowledged or
                  recognized that the acts occurred; (f) whether the judge has
                  evidenced an effort to change or modify his conduct; (g) the
                  length of service on the bench; (h) whether there have been
                  prior complaints about this judge; (i) the effect the misconduct
                  has upon the integrity of and respect for the judiciary; and (j)
                  the extent to which the judge exploited his position to satisfy
                  his personal desires.

                                               32
      We find respondent’s conduct was serious, not isolated, and evidenced a

pattern of misconduct. This case arose from four separate complaints against

respondent by four different citizens regarding his handling of two separate peace

bond matters. In these matters, we agree with the Commission that respondent

repeatedly abused and exceeded his authority, improperly used his office to

advance his own personal interests (by overcharging and double-charging peace

bond litigants), demonstrated bias and prejudice, exhibited incompetence and gross

negligence in the oversight of his office, and exhibited inappropriate judicial

temperament and demeanor. In the Vignes matter especially, respondent, over the

course of several years, persistently exceeded his authority by repeatedly and

impermissibly extending the terms of peace bonds without conducting hearings,

repeatedly and impermissibly issued peace bond orders and judgments that

interfered with an ongoing custody case in another parish, and imposed illegal jail

sentences on two individuals. Moreover, in several instances, respondent failed to

timely refund peace bond monies after peace bonds expired without a forfeiture,

including failing to refund $2,000 to Ms. Wright for over two years.

      There can be no doubt that respondent’s misconduct occurred in his justice

of the peace court while he was acting in his official capacity.

      Respondent acknowledged after the hearing before the Hearing Officer that

he had made certain mistakes related to his failure to refund Ms. Wright her $2,000

for over two years, his failure to conduct hearings prior to extending the terms of

peace bonds, and his improper notarization of affidavits, and that has since taken

actions to avoid such mistakes in the future. Nonetheless, we agree with the

Commission that respondent continues to be in a state of denial as to much of his

misconduct and the seriousness of his actions. Based on the evidence adduced at

the hearing before the Hearing Officer and respondent’s appearance before the

                                          33
Commission, which had the opportunity to question respondent and observe his

demeanor during his appearance before the Commission, the Commission agreed

with and adopted the Hearing Officer’s findings that respondent repeatedly

attempted to cast blame on others rather than accept personal responsibility for the

events at issue and that he demonstrated a troubling lack of appreciation for the

consequences of his actions. We find the record supports the Commission’s

assessment. Respondent in his brief to this court continues to refuse to accept

responsibility for his actions.

      Respondent claims he had limited experience as a justice of the peace when

these actions occurred, but that claim is belied by his extensive experience as an

attorney. Respondent assumed the office of Justice of the Peace, Second Justice

Court, Parish of Ascension in October 2009. In May 2010, when he began issuing

peace bond orders and judgments in the Vignes dispute, respondent was relatively

new and had been a justice of the peace for approximately seven months.

However, respondent’s misconduct in this matter continued into 2010, 2011, 2012,

and 2013, when he finally refunded the peace bond money owed to Ms. Wright.

Moreover, unlike many justices of the peace, respondent has been a licensed

attorney since 1989, and he had extensive experience handling domestic and

family matters.

      Respondent has incurred previous discipline as a justice of the peace. In

May 2013, respondent was cautioned by the Commission for violating Canons 1,

2A, and 3A(1) of the Code of Judicial Conduct by taking judicial action in a case

after another justice of the peace was appointed to hear it.

      There can be no dispute that respondent’s actions have harmed the integrity

of and respect for the judiciary. Several citizens felt they were victimized (and the

Hearing Officer and the Commission concluded they were in fact victimized) by

                                          34
respondent’s outrageous misconduct. Gina Guidry, a firefighter in East Baton

Rouge Parish, believed she and her mother were mistreated by respondent. As

stated by the Hearing Officer, “[a]s a public servant, [Ms. Guidry] understood and

recognized the treatment she and her mother received from Respondent was at

best, undignified, and at worst, insulting.” Respondent imposed unlawful jail

sentences upon Mrs. Vignes and Ms. O’Banion, which contributed to the mental

breakdown of Ms. O’Banion, who was jailed in the Ascension Parish Prison over a

long holiday weekend.     He impermissibly issued orders interfering with Mr.

Vignes’s ability to exercise visitation and custody rights with his son. He delayed

in refunding peace bond monies to several individuals, including failing to return

to Ms. Wright the $2,000 owed to her for more than two years, refused to answer

her questions about her refund, and then scolded and intimidated her for

complaining about him to the Commission. He violated the Vigneses’ and Ms.

O’Banion’s fundamental due process rights by impermissibly extending the terms

of peace bonds without a hearing. He overcharged and double-charged peace bond

litigants for the same fees, thereby enriching himself at their expense. We agree

with the Commission’s conclusion that there can be no doubt respondent’s

widespread misconduct has caused harm to the integrity of and respect for the

judiciary.

       Additionally, the evidence demonstrated respondent exploited his judicial

office for his own financial gain. He charged fees for peace bond matters in excess

of that authorized by law and double-charged fees to both peace bond plaintiffs and

defendants.   In addition, the Commission and the Hearing Officer found that

respondent’s failure to conduct hearings before extending the terms of peace bonds

and failure to properly notarize affidavits were committed in bad faith because

such actions allowed him to collect fees and a salary without having to perform the

                                        35
requisite work. These actions were taken in order to enrich himself and to advance

his own private interests, as evidenced by the noted increase in his self-generated

revenues from 2009 to 2011.

      Finally, we note that, before recommending removal from office, the

Commission stated:

            The Commissioners considered a recommendation of
            removal to be warranted to protect the citizens who might
            come before Respondent’s court in the future and to
            protect and preserve the integrity and impartiality of the
            judiciary. The Commission found that Respondent
            exhibited a pervasive disregard for the law, oftentimes to
            advance his own self-interests, as well as gross
            incompetence in the oversight of his office and an
            intemperate judicial demeanor that had serious
            emotional, physical, and financial consequences for
            several citizens who came before him. Unlike many
            justices of the peace, Respondent had experience and
            training as a lawyer, which exacerbated the seriousness
            of his misconduct, in the Commission’s view. Moreover,
            Respondent did not appear to be particularly troubled that
            his actions inflicted serious harm on those he was
            entrusted with serving, and thus the Commission has
            grave concerns about his treatment of those who would
            come before him in the future and its effect on their
            perception of the judiciary. Given the magnitude of the
            misconduct, and given Respondent’s demonstrated
            indifference, lack of personal responsibility, and lack of
            appreciation for the consequences of his actions, the
            Commission ultimately concluded that there was no
            middle ground for redressing Respondent’s serious and
            persistent misconduct.



CONCLUSION

      Upon review of the record, we adopt the Commission’s rationale, and

conclude the most severe sanction of removal from office is warranted in this case

to protect the integrity of the judiciary and the public from future harm.

Respondent’s misconduct as set forth above is so prejudicial to the administration

of justice in his justice of the peace court that he cannot be allowed to remain on

the bench. In our view, any discipline less than removal would undermine the
                                        36
judicial discipline process and diminish the integrity of the judiciary. We further

order respondent to reimburse and pay to the Commission $14,243.80 in hard

costs. At the Commission’s suggestion, we also reserve the right of the Louisiana

Attorney Disciplinary Board to bring lawyer discipline proceedings against

respondent for any violations of the Rules of Professional Conduct relating to his

use and maintenance of his attorney trust account.

DECREE

      Accordingly, for the reasons stated herein, it is ordered, adjudged, and

decreed that respondent, Justice of the Peace Leroy J. Laiche, Jr., Second Justice of

the Peace Court, Parish of Ascension, State of Louisiana, be, and is hereby,

removed from office, and that his office be, and is hereby, declared to be vacant.

Further, the respondent is ordered pursuant to La. Sup.Ct. Rule XXIII, § 26 to

refrain from qualifying as a candidate for judicial office for five years and until

certified by this court as eligible to become a candidate for judicial office. Finally,

we cast the respondent with $14,243.80 in costs incurred in the investigation and

prosecution of his case.

REMOVAL FROM JUDICIAL OFFICE ORDERED.




                                          37
03/15/16

                    SUPREME COURT OF LOUISIANA


                                      NO. 2015-O-1691

         IN RE: JUSTICE OF THE PEACE LEROY J. LAICHE, JR.,
           SECOND JUSTICE COURT, PARISH OF ASCENSION,
                        STATE OF LOUISIANA

                        JUDICIARY COMMISSION OF LOUISIANA



WEIMER, J., dissenting.

       I respectfully dissent.

       Although in no way condoning what this Justice of the Peace has admitted were

“egregious” legal errors in failing to have hearings on the modifications of peace bonds

and failing to properly notarize affidavits related to peace bond applications, I believe

a sanction less than removal from office would serve the interests of justice. The law

related to peace bonds is less than clear. Most of the errors made relative to peace

bonds occurred at the beginning of Justice of the Peace’s term of office, although the

effect of the errors spanned a longer time frame. There was no finding that the Justice

of the Peace was motivated by family, social, political, or other relationships. It is my

belief that there was insufficient proof respondent lent the prestige of his judicial office

to advance his private interests or the interests of others. Further, on the record before

the court, I am not convinced that the respondent issued orders in conflict with the

jurisdiction of the district court.
03/15/16



                      SUPREME COURT OF LOUISIANA

                                NO. 2015-O-1691

           IN RE: JUSTICE OF THE PEACE LEROY J. LAICHE, JR.,
            SECOND JUSTICE COURT, PARISH OF ASCENSION,
                         STATE OF LOUISIANA

                 JUDICIARY COMMISSION OF LOUISIANA



Hughes, J., dissents for the reasons assigned by Justice Weimer.